Exhibit 10.1

AMENDMENT NO. 1

to OVERADVANCE SIDE-LETTER

This AMENDMENT NO. 1 to OVERADVANCE SIDE-LETTER (this “Amendment”), dated as of
October 21, 2007, is entered into by and among Accentia Biopharmaceuticals,
Inc., a Florida corporation (the “Parent”), Analytica International, Inc., a
Florida corporation (“Analytica”), Teamm Pharmaceuticals, Inc., a Florida
corporation (“Teamm” and, together with the Parent and Analytica, the
“Companies” and, each a “Company”) and Laurus Master Fund, Ltd., a Cayman
Islands company (the “Purchaser”), for the purpose of amending the terms of the
Overadvance Side Letter dated as of August 29, 2007 by and among the Companies
and Laurus (as amended, modified or supplemented from time to time, the
“Overadvance Side-Letter”) issued in connection with the Amended and Restated
Security Agreement, dated as of April 29, 2005, and amended and restated as of
February 13, 2006 by and among the Companies and Laurus (as amended and
restated, further amended, modified or supplemented from time to time, the
“Security Agreement” and, together with Overadvance Side-Letter and the other
Ancillary Agreements referred to in the Security Agreement, the “Loan
Documents”). Capitalized terms used herein without definition shall have the
meanings ascribed to such terms in the Security Agreement.

WHEREAS, the Companies have requested that the maturity and termination date of
the Overadvances set forth in the Overadvance Side Letter be extended and Laurus
has agreed to extend the Period (as defined in the Overadvance Side Letter), on
the terms and conditions set forth herein, such.

NOW, THEREFORE, in consideration of the above, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

1. The first sentence in the fourth paragraph of the Overadvance Side Letter is
hereby amended by deleting the date “October 21, 2007” appearing therein and
inserting the date “March 31, 2008” in lieu thereof.

2. Each Company and Laurus hereby acknowledges that certain payments to be made
to Laurus by AMERICAN STOCK TRANSFER & TRUST COMPANY, a financial institution
chartered under the laws of the State of New York (“AST”), in connection with
the requirements of the Escrow Agreement, dated as of September 29, 2006 by and
between the Parent and AST may exceed the amount required to pay principal and
accrued interest as required under the Loan Documents, other than with respect
to payments of principal on the Revolving Note (as defined in the Security
Agreement) and the Overadvance (as defined in the Overadvance Side-Letter) (such
amounts in excess of the required amortization payments are hereinafter referred
to as the “Excess Payment”). Each Company hereby acknowledges and affirms that
the “Maximum Third Overadvance Limit” under and as defined in the Overadvance
Side Letter shall be permanently reduced on a dollar for dollar basis for that
Excess Payment portion of each payment received from AST, in connection with the
requirements of the Escrow Agreement, as amended, modified or supplemented from
time to time.

 



--------------------------------------------------------------------------------

3. Each Company hereby acknowledges and affirms that the amount of the
Overadvance outstanding as of the date hereof is $4,400,000.

4. (a) The Parent hereby agrees to issue a warrant no later than October 21,
2007, in form and substance satisfactory to Laurus (the “Third Overadvance
Warrant”) as attached as Exhibit A, to purchase up to 4,024,398 shares of Common
Stock of the Parent, each with a par value of $0.001 (the “Third Overadvance
Warrant Shares”). The defined term “Warrants” in the Security Agreement shall be
deemed to include the Common Stock Purchase Warrant issued on the Closing Date
and the Third Overadvance Warrant and the defined term “Warrant Shares” in the
Security Agreement shall be deemed to include the Third Overadvance Warrant
Shares.

(b) The Parent further agrees that if at any time after the date hereof there is
not an effective Registration Statement covering all of the Third Overadvance
Warrant Shares issued hereunder and the Parent shall determine to prepare and
file with the Securities and Exchange Commission a registration statement
relating to an offering for its own account or the account of others under the
Securities Act of any of its equity securities, other than on Form S-4 or Form
S-8 (each as promulgated under the Securities Act) or their then equivalents
relating to equity securities to be issued solely in connection with any
acquisition of any entity or business or equity securities issuable in
connection with stock option or other employee benefit plans, then the Parent
shall send to Laurus written notice of such determination and, if within fifteen
(15) days after receipt of such notice, Laurus shall so request in writing, the
Parent shall include in such registration statement all or any part of such
Third Overadvance Warrant Shares Laurus requests to be registered, to the extent
the Company may do so without violating registration rights of others which
exist as of the Amendment Effective Date (as defined below), subject to
customary underwriter cutbacks applicable to all holders of registration rights
and subject to obtaining any required consent of any selling stockholder(s) to
such inclusion under such registration statement.

(c) The parties hereto agree that the fair market value of the Third Overadvance
Warrant (as reasonably determined by the parties) received in consideration of
the amendments to the Overadvance Side-Letter made by Laurus hereunder is hereby
designated as additional interest. The parties further agree to file all
applicable tax returns in accordance with such characterization and shall not
take a position on any tax return or in any judicial or administrative
proceeding that is inconsistent with such characterization. Notwithstanding the
foregoing, nothing contained in this paragraph shall or shall be deemed to
modify or impair in any manner whatsoever the Companies’ obligations from time
to time owing to Laurus under the Loan Documents.

5. The amendment set forth above shall be effective as of the date first above
written (the “Amendment Effective Date”) on the date when (i) each of the
Companies and Laurus shall have executed and each of the Companies shall have
delivered to Laurus its respective counterpart to this Amendment and (ii) the
Parent shall have duly executed (with witness) and delivered to Laurus the Third
Overadvance Warrant.

6. Except as specifically set forth in this Amendment, there are no other
amendments, modifications or waivers to the Loan Documents, and all of the other
forms, terms and provisions of the Loan Documents remain in full force and
effect.

 

   2   



--------------------------------------------------------------------------------

7. Except as set forth in Schedule I hereto, each Company hereby represents and
warrants to Laurus that (i) no Event of Default exists on the date hereof, after
giving effect to this Amendment, (ii) on the date hereof, all representations,
warranties and covenants made by each Company in connection with the Loan
Documents are true, correct and complete and (iii) on the date hereof, all of
the Company’s and its Subsidiaries’ covenant requirements have been met.

8. From and after the Amendment Effective Date, all references in the Loan
Documents and in the other Ancillary Agreements to the Overadvance Side Letter
shall be deemed to be references to the Overadvance Side Letter, as the case may
be, as modified hereby.

9. The Parent understands that the Parent has an affirmative obligation to make
prompt public disclosure of material agreements and material amendments to such
agreements. It is the Parent’s determination that neither this Amendment nor the
terms and provisions of this Amendment, (collectively, the “Information”) are
material. The Company has had an opportunity to consult with counsel concerning
this determination. The Company hereby agrees that Laurus shall not be in
violation of any duty to the Company or its shareholders, nor shall Laurus be
deemed to be misappropriating any information of the Company, if Laurus sells
shares of common stock of the Company, or otherwise engages in transactions with
respect to securities of the Company, while in possession of the Information.

10. This Amendment shall be binding upon the parties hereto and their respective
successors and permitted assigns and shall inure to the benefit of and be
enforceable by each of the parties hereto and their respective successors and
permitted assigns. THIS AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK. This Amendment may be
executed in any number of counterparts, each of which shall be an original, but
all of which shall constitute one instrument.

[The remainder of this page is intentionally left blank]

 

   3   



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the Company and Laurus has caused this Amendment to
the Overadvance Side Letter to be signed in its name effective as of this 21st
day of October 2007.

 

ACCENTIA BIOPHARMACEUTICALS, INC. By:  

 /s/ Alan Pearce

  10/31/07 Name:   Alan M. Pearce   Title:   CFO   ANALYTICA INTERNATIONAL, INC.
By:    /s/ James A. McNulty   10/31/07 Name:   James A. McNulty, CPA Title:  
Secretary/Treasurer TEAMM PHARMACEUTICALS, INC. By:    /s/ James A. McNulty  
10/31/07 Name:   James A. McNulty, CPA Title:   Secretary/Treasurer LAURUS
MASTER FUND, LTD. By:   Laurus Capital Management, LLC, its investment manager
By:   /s/ Patrick Regan     Name:   Patrick Regan Title:   Senior Managing
Director



--------------------------------------------------------------------------------

THIS WARRANT AND THE SHARES OF COMMON STOCK ISSUABLE UPON EXERCISE OF THIS
WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED,
OR ANY STATE SECURITIES LAWS. THIS WARRANT AND THE COMMON STOCK ISSUABLE UPON
EXERCISE OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS
WARRANT UNDER SAID ACT AND ANY APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO ACCENTIA BIOPHARMACEUTICALS, INC. THAT SUCH
REGISTRATION IS NOT REQUIRED.

Right to Purchase up to 4,024,398 of Common Stock of Accentia
Biopharmaceuticals, Inc.

(subject to adjustment as provided herein)

COMMON STOCK PURCHASE WARRANT

 

No. 1537    Issue Date: October 31, 2007

ACCENTIA BIOPHARMACEUTICALS, INC., a corporation organized under the laws of the
State of Florida (the “Company”), hereby certifies that, for value received,
LAURUS MASTER FUND, LTD., or assigns (the “Holder”), is entitled, subject to the
terms set forth below, to purchase from the Company (as defined herein) from and
after the Warrant Repurchase date as provided in Paragraph 1.5 of this Warrant
and at any time or from time to time before 5:00 p.m., New York time, through
the close of business October 31, 2014 (the “Expiration Date”), up to 4,024,398
fully paid and nonassessable shares of Common Stock (as hereinafter defined),
$0.001 par value per share at the applicable Exercise Price per share (as
defined below). The number and character of such shares of Common Stock and the
applicable Exercise Price per share are subject to adjustment as provided
herein.

As used herein the following terms, unless the context otherwise requires, have
the following respective meanings:

(a) The term “Company” shall include Accentia Biopharmaceuticals, Inc. and any
person or entity that shall succeed, or assume the obligations of, Accentia
Biopharmaceuticals, Inc. hereunder.

(b) The term “Common Stock” includes (i) the Company’s Common Stock, par value
$0.001 per share; and (ii) any other securities into which or for which any of
the securities described in the preceding clause (i) may be converted or
exchanged pursuant to a plan of recapitalization, reorganization, merger, sale
of assets or otherwise.

(c) The term “Other Securities” refers to any stock (other than Common Stock)
and other securities of the Company or any other person (corporate or otherwise)
which the holder of the Warrant at any time shall be entitled to receive, or
shall have

 

5



--------------------------------------------------------------------------------

received, on the exercise of the Warrant, in lieu of or in addition to Common
Stock, or which at any time shall be issuable or shall have been issued in
exchange for or in replacement of Common Stock or Other Securities pursuant to
Section 4 or otherwise.

(d) The “Exercise Price” applicable under this Warrant shall be equal to $2.67.

Exercise of Warrant.

Number of Shares Issuable upon Exercise. From and after the date hereof through
and including the Expiration Date, the Holder shall be entitled to receive, upon
exercise of this Warrant in whole or in part, by delivery of an original or fax
copy of an exercise notice in the form attached hereto as Exhibit A (the
“Exercise Notice”), shares of Common Stock of the Company, subject to adjustment
pursuant to Section 4.

Fair Market Value. For purposes hereof, the “Fair Market Value” of a share of
Common Stock as of a particular date (the “Determination Date”) shall mean:

If the Company’s Common Stock is traded on the American Stock Exchange or
another national exchange or is quoted on the National or SmallCap Market of The
Nasdaq Stock Market, Inc. (“Nasdaq”), then the closing or last sale price,
respectively, reported for the last business day immediately preceding the
Determination Date.

If the Company’s Common Stock is not traded on the American Stock Exchange or
another national exchange or on the Nasdaq but is traded on the NASD Over The
Counter Bulletin Board, then the mean of the average of the closing bid and
asked prices reported for the last business day immediately preceding the
Determination Date.

Except as provided in clause (d) below, if the Company’s Common Stock is not
publicly traded, then as the Holder and the Company agree or in the absence of
agreement by arbitration in accordance with the rules then in effect of the
American Arbitration Association, before a single arbitrator to be chosen from a
panel of persons qualified by education and training to pass on the matter to be
decided.

If the Determination Date is the date of a liquidation, dissolution or winding
up, or any event deemed to be a liquidation, dissolution or winding up pursuant
to the Company’s charter, then all amounts to be payable per share to holders of
the Common Stock pursuant to the charter in the event of such liquidation,
dissolution or winding up, plus all other amounts to be payable per share in
respect of the Common Stock in liquidation under the charter, assuming for the
purposes of this clause (d) that all of the shares of Common Stock then issuable
upon exercise of the Warrant are outstanding at the Determination Date.

 

6



--------------------------------------------------------------------------------

Company Acknowledgment. The Company will, at the time of the exercise of this
Warrant, upon the request of the holder hereof acknowledge in writing its
continuing obligation to afford to such holder any rights to which such holder
shall continue to be entitled after such exercise in accordance with the
provisions of this Warrant. If the holder shall fail to make any such request,
such failure shall not affect the continuing obligation of the Company to afford
to such holder any such rights.

Trustee for Warrant Holders. In the event that a bank or trust company shall
have been appointed as trustee for the holders of this Warrant pursuant to
Subsection 3.2, such bank or trust company shall have all the powers and duties
of a warrant agent (as hereinafter described) and shall accept, in its own name
for the account of the Company or such successor person as may be entitled
thereto, all amounts otherwise payable to the Company or such successor, as the
case may be, on exercise of this Warrant pursuant to this Section 1.

Right to Repurchase. Notwithstanding anything contained herein to the contrary,
at any time prior to the first to occur of March 31, 2008 or the public
announcement of unblinded top line results of the first SinuNase™ clinical trial
(the “Warrant Repurchase Date”), the Company may, at its sole discretion,
provide Holder with written notice (the “Notice of Repurchase”) of its intent to
repurchase the Warrant for an aggregate purchase price of Four Million Dollars
($4,000,000) (the “Warrant Repurchase Price”). The Warrant Repurchase Price
shall be paid in full in cash within twenty calendar days following the Notice
of Repurchase. Upon Notice of Repurchase and payment of the Warrant Repurchase
Price, this Warrant shall be cancelled and Holder shall have no further rights
hereunder.

Procedure for Exercise.

Delivery of Stock Certificates, Etc., on Exercise. The Company agrees that the
shares of Common Stock purchased upon exercise of this Warrant shall be deemed
to be issued to the Holder as the record owner of such shares as of the close of
business on the date on which this Warrant shall have been surrendered and
payment made for such shares in accordance herewith. As soon as practicable
after the exercise of this Warrant in full or in part, and in any event within
three (3) business days thereafter, the Company at its expense (including the
payment by it of any applicable issue taxes) will cause to be issued in the name
of and delivered to the Holder, or as such Holder (upon payment by such Holder
of any applicable transfer taxes) may direct in compliance with applicable
securities laws, a certificate or certificates for the number of duly and
validly issued, fully paid and nonassessable shares of Common Stock (or Other
Securities) to which such Holder shall be entitled on such exercise, plus, in
lieu of any fractional share to which such holder would otherwise be entitled,
cash equal to such fraction multiplied by the then Fair Market Value of one full
share, together with any other stock or other securities and property (including
cash, where applicable) to which such Holder is entitled upon such exercise
pursuant to Section 1 or otherwise.

Exercise.

Payment may be made either (i) in cash or by certified or official bank check
payable to the order of the Company equal to the applicable aggregate Exercise
Price, (ii)

 

7



--------------------------------------------------------------------------------

by delivery of this Warrant, or shares of Common Stock and/or Common Stock
receivable upon exercise of this Warrant in accordance with the formula set
forth in subsection (b) below, or (iii) by a combination of any of the foregoing
methods, for the number of Common Shares specified in such Exercise Notice (as
such exercise number shall be adjusted to reflect any adjustment in the total
number of shares of Common Stock issuable to the Holder per the terms of this
Warrant) and the Holder shall thereupon be entitled to receive the number of
duly authorized, validly issued, fully-paid and non-assessable shares of Common
Stock (or Other Securities) determined as provided herein.

Notwithstanding any provisions herein to the contrary, if the Fair Market Value
of one share of Common Stock is greater than the Exercise Price (at the date of
calculation as set forth below), in lieu of exercising this Warrant for cash,
the Holder may elect to receive shares equal to the value (as determined below)
of this Warrant (or the portion thereof being exercised) by surrender of this
Warrant at the principal office of the Company together with the properly
endorsed Exercise Notice in which event the Company shall issue to the Holder a
number of shares of Common Stock computed using the following formula:

 

X =       Y(A-B)          A    Where X =   the number of shares of Common Stock
to be issued to the Holder Y =   the number of shares of Common Stock
purchasable under this Warrant or, if only a portion of this Warrant is being
exercised, the portion of this Warrant being exercised (at the date of such
calculation) A =   the Fair Market Value of one share of the Company’s Common
Stock (at the date of such calculation) B =   the Exercise Price per share (as
adjusted to the date of such calculation)

Effect of Reorganization, Etc.; Adjustment of Exercise Price.

Reorganization, Consolidation, Merger, Etc. In case at any time or from time to
time, the Company shall (a) effect a reorganization, (b) consolidate with or
merge into any other person, or (c) transfer all or substantially all of its
properties or assets to any other person under any plan or arrangement
contemplating the dissolution of the Company, then, in each such case, as a
condition to the consummation of such a transaction, proper and adequate
provision shall be made by the Company whereby the Holder, on the exercise
hereof as provided in Section 1 at any time after the consummation of such
reorganization, consolidation or merger or the effective date of such
dissolution, as the case may be, shall receive, in lieu of the Common Stock (or
Other Securities) issuable on such exercise prior to such consummation or such
effective date, the stock and other securities and property (including cash) to
which such Holder would have been entitled upon such consummation or in
connection with such dissolution, as the case may be, if such Holder had so
exercised this Warrant, immediately prior thereto, all subject to further
adjustment thereafter as provided in Section 4.

 

8



--------------------------------------------------------------------------------

Dissolution. In the event of any dissolution of the Company following the
transfer of all or substantially all of its properties or assets, the Company,
concurrently with any distributions made to holders of its Common Stock, shall
at its expense deliver or cause to be delivered to the Holder the stock and
other securities and property (including cash, where applicable) receivable by
the Holder pursuant to Section 3.1, or, if the Holder shall so instruct the
Company, to a bank or trust company specified by the Holder and having its
principal office in New York, NY as trustee for the Holder.

Continuation of Terms. Upon any reorganization, consolidation, merger or
transfer (and any dissolution following any transfer) referred to in this
Section 3, this Warrant shall continue in full force and effect and the terms
hereof shall be applicable to the shares of stock and other securities and
property receivable on the exercise of this Warrant after the consummation of
such reorganization, consolidation or merger or the effective date of
dissolution following any such transfer, as the case may be, and shall be
binding upon the issuer of any such stock or other securities, including, in the
case of any such transfer, the person acquiring all or substantially all of the
properties or assets of the Company, whether or not such person shall have
expressly assumed the terms of this Warrant as provided in Section 4. In the
event this Warrant does not continue in full force and effect after the
consummation of the transactions described in this Section 3, then the Company’s
securities and property (including cash, where applicable) receivable by the
Holder will be delivered to the Holder or the Trustee as contemplated by
Section 3.2.

Extraordinary Events Regarding Common Stock. In the event that the Company shall
(a) issue additional shares of the Common Stock as a dividend or other
distribution on outstanding Common Stock or any preferred stock issued by the
Company, (b) subdivide its outstanding shares of Common Stock, (c) combine its
outstanding shares of the Common Stock into a smaller number of shares of the
Common Stock, then, in each such event, the Exercise Price shall, simultaneously
with the happening of such event, be adjusted by multiplying the then Exercise
Price by a fraction, the numerator of which shall be the number of shares of
Common Stock outstanding immediately prior to such event and the denominator of
which shall be the number of shares of Common Stock outstanding immediately
after such event, and the product so obtained shall thereafter be the Exercise
Price then in effect. The Exercise Price, as so adjusted, shall be readjusted in
the same manner upon the happening of any successive event or events described
herein in this Section 4. The number of shares of Common Stock that the holder
shall thereafter, on the exercise hereof as provided in Section 1, be entitled
to receive shall be adjusted to a number determined by multiplying the number of
shares of Common Stock that would otherwise (but for the provisions of this
Section 4) be issuable on such exercise by a fraction of which (a) the numerator
is the Exercise Price that would otherwise (but for the provisions of this
Section 4) be in effect, and (b) the denominator is the Exercise Price in effect
on the date of such exercise (taking into account the provisions of this
Section 4).

Certificate as to Adjustments. In each case of any adjustment or readjustment in
the shares of Common Stock (or Other Securities) issuable on the exercise of
this Warrant, the Company at its expense will upon the Holder’s request promptly
cause its Chief Financial Officer or other appropriate designee to compute such
adjustment or readjustment in accordance with the terms of this Warrant and
prepare a certificate setting forth such adjustment or

 

9



--------------------------------------------------------------------------------

readjustment and showing in detail the facts upon which such adjustment or
readjustment is based, including a statement of (a) the consideration received
or receivable by the Company for any additional shares of Common Stock (or Other
Securities) issued or sold or deemed to have been issued or sold, (b) the number
of shares of Common Stock (or Other Securities) outstanding or deemed to be
outstanding, and (c) the Exercise Price and the number of shares of Common Stock
to be received upon exercise of this Warrant, in effect immediately prior to
such adjustment or readjustment and as adjusted or readjusted as provided in
this Warrant. The Company will forthwith mail a copy of each such certificate to
the holder and any Warrant agent of the Company (appointed pursuant to
Section 11 hereof).

Reservation of Stock, Etc., Issuable on Exercise of Warrant. The Company will at
all times reserve and keep available, solely for issuance and delivery on the
exercise of this Warrant, shares of Common Stock (or Other Securities) from time
to time issuable on the exercise of this Warrant.

Assignment; Exchange of Warrant. Subject to compliance with applicable
securities laws, this Warrant, and the rights evidenced hereby, may be
transferred by any registered holder hereof (a “Transferor”) in whole or in
part. On the surrender for exchange of this Warrant, with the Transferor’s
endorsement in the form of Exhibit B attached hereto (the “Transferor
Endorsement Form”) and together with evidence reasonably satisfactory to the
Company demonstrating compliance with applicable securities laws, which shall
include, without limitation, a legal opinion from the Transferor’s counsel (at
the Company’s expense) that such transfer is exempt from the registration
requirements of applicable securities laws, the Company at its expense (but with
payment by the Transferor of any applicable transfer taxes) will issue and
deliver to or on the order of the Transferor thereof a new Warrant of like
tenor, in the name of the Transferor and/or the transferee(s) specified in such
Transferor Endorsement Form (each a “Transferee”), calling in the aggregate on
the face or faces thereof for the number of shares of Common Stock called for on
the face or faces of the Warrant so surrendered by the Transferor.

Replacement of Warrant. On receipt of evidence reasonably satisfactory to the
Company of the loss, theft, destruction or mutilation of this Warrant and, in
the case of any such loss, theft or destruction of this Warrant, on delivery of
an indemnity agreement or security reasonably satisfactory in form and amount to
the Company or, in the case of any such mutilation, on surrender and
cancellation of this Warrant, the Company at its expense will execute and
deliver, in lieu thereof, a new Warrant of like tenor.

Registration Rights. The Holder has been granted certain piggyback registration
rights by the Company. These registration rights are set forth in Amendment
No. 1 to Overadvance Side Letter entered into by the Company and Holder dated as
of the date hereof, as the same may be amended, modified and/or supplemented
from time to time.

Maximum Exercise. Notwithstanding anything contained herein to the contrary, the
Holder shall not be entitled to exercise this Warrant in connection with that
number of shares of Common Stock which would exceed the difference between
(i) 9.99% of the issued and outstanding shares of Common Stock and (ii) the
number of shares of Common Stock beneficially owned by the Holder. For purposes
of the immediately preceding sentence, beneficial ownership shall be determined
in accordance with Section 13(d) of the Securities

 

10



--------------------------------------------------------------------------------

Exchange Act of 1934, as amended, and Regulation 13d-3 thereunder. The
limitation described in the first sentence of this Section 10 shall
automatically become null and void without any notice to the Company upon the
occurrence and during the continuance of an Event of Default (as defined in the
Security Agreement dated as of the date hereof among the Holder, the Company and
various subsidiaries of the Company, as amended, modified, restated and/or
supplemented from time to time), or upon 75 days prior notice to the Company.

Warrant Agent. The Company may, by written notice to the each Holder of the
Warrant, appoint an agent for the purpose of issuing Common Stock (or Other
Securities) on the exercise of this Warrant pursuant to Section 1, exchanging
this Warrant pursuant to Section 7, and replacing this Warrant pursuant to
Section 8, or any of the foregoing, and thereafter any such issuance, exchange
or replacement, as the case may be, shall be made at such office by such agent.

Transfer on the Company’s Books. Until this Warrant is transferred on the books
of the Company, the Company may treat the registered holder hereof as the
absolute owner hereof for all purposes, notwithstanding any notice to the
contrary.

Notices, Etc. All notices and other communications from the Company to the
Holder shall be mailed by first class registered or certified mail, postage
prepaid, at such address as may have been furnished to the Company in writing by
such Holder or, until any such Holder furnishes to the Company an address, then
to, and at the address of, the last Holder who has so furnished an address to
the Company.

Miscellaneous. This Warrant and any term hereof may be changed, waived,
discharged or terminated only by an instrument in writing signed by the party
against which enforcement of such change, waiver, discharge or termination is
sought. THIS WARRANT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.
ANY ACTION BROUGHT CONCERNING THE TRANSACTIONS CONTEMPLATED BY THIS WARRANT
SHALL BE BROUGHT ONLY IN STATE COURTS OF NEW YORK OR IN THE FEDERAL COURTS
LOCATED IN THE STATE OF NEW YORK; PROVIDED, HOWEVER, THAT THE HOLDER MAY CHOOSE
TO WAIVE THIS PROVISION AND BRING AN ACTION OUTSIDE THE STATE OF NEW YORK. The
individuals executing this Warrant on behalf of the Company agree to submit to
the jurisdiction of such courts and waive trial by jury. The prevailing party
shall be entitled to recover from the other party its reasonable attorneys’ fees
and costs. In the event that any provision of this Warrant is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conform with such statute or rule of law. Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision of this Warrant.
The headings in this Warrant are for purposes of reference only, and shall not
limit or otherwise affect any of the terms hereof. The invalidity or
unenforceability of any provision hereof shall in no way affect the validity or
enforceability of any other provision hereof. The Company acknowledges that
legal counsel participated in the preparation of this Warrant and, therefore,
stipulates that the rule of construction that ambiguities are to be resolved
against the drafting party shall not be applied in the interpretation of this
Warrant to favor any party against the other party.

 

11



--------------------------------------------------------------------------------

[BALANCE OF PAGE INTENTIONALLY LEFT BLANK;

SIGNATURE PAGE FOLLOWS]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has executed this Warrant as of the date first
written above.

 

        ACCENTIA BIOPHARMACEUTICALS, INC. WITNESS:           By:  

 

    Name:  

 

    Title:  

 

13



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF SUBSCRIPTION

(To Be Signed Only On Exercise Of Warrant)

 

TO: Accentia Biopharmaceuticals, Inc.

 

        

 

        

Attention: Chief Financial Officer

The undersigned, pursuant to the provisions set forth in the attached Warrant
(No.     ), hereby irrevocably elects to purchase (check applicable box):

 

                         

                shares of the common stock covered by such warrant; or

 

   the maximum number of shares of common stock covered by such warrant pursuant
to the cashless exercise procedure set forth in Section 2.

The undersigned herewith makes payment of the full Exercise Price for such
shares at the price per share provided for in such Warrant, which is
$                    . Such payment takes the form of (check applicable box or
boxes):

                         

   $                     in lawful money of the United States; and/or

                         

   the cancellation of such portion of the attached Warrant as is exercisable
for a total of              shares of Common Stock (using a Fair Market Value of
$             per share for purposes of this calculation); and/or

                         

   the cancellation of such number of shares of Common Stock as is necessary, in
accordance with the formula set forth in Section 2.2, to exercise this Warrant
with respect to the maximum number of shares of Common Stock purchasable
pursuant to the cashless exercise procedure set forth in Section 2.

The undersigned requests that the certificates for such shares be issued in the
name of, and delivered to                                         
                     whose address is                                         
                                         .

The undersigned represents and warrants that all offers and sales by the
undersigned of the securities issuable upon exercise of the within Warrant shall
be made pursuant to registration of the Common Stock under the Securities Act of
1933, as amended (the “Securities Act”) or pursuant to an exemption from
registration under the Securities Act.

 

Dated:

 

 

    

 

       (Signature must conform to name of holder as specified on the face of the
Warrant)        Address:   

 

         

 

 

14



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF TRANSFEROR ENDORSEMENT

(To Be Signed Only On Transfer Of Warrant)

For value received, the undersigned hereby sells, assigns, and transfers unto
the person(s) named below under the heading “Transferees” the right represented
by the within Warrant to purchase the percentage and number of shares of Common
Stock of Accentia Biopharmaceuticals, Inc. into which the within Warrant relates
specified under the headings “Percentage Transferred” and “Number Transferred,”
respectively, opposite the name(s) of such person(s) and appoints each such
person Attorney to transfer its respective right on the books of Accentia
Biopharmaceuticals, Inc. with full power of substitution in the premises.

 

Transferees

  

Address

  

Percentage

Transferred

  

Number

Transferred

                                   

 

Dated:

  

 

   

 

       (Signature must conform to name of holder as specified on the face of the
Warrant)        Address:  

 

        

 

       SIGNED IN THE PRESENCE OF:       

 

       (Name)

ACCEPTED AND AGREED:

   

[TRANSFEREE]

   

 

   

(Name)

   

 

15